In a proceeding, inter alia, to validate petitions designating Mildred Steinberg as a candidate of the Independence Party in the general election to be held on November 8, 1977 for the public office of County Legislator, 5th Legislative District, Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County, dated September 28, 1977 which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Carroll v McNab, 59 AD2d 727). Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.